              Case 3:18-cr-05579-RJB Document 773 Filed 08/23/19 Page 1 of 5




 1                                                                               Judge Leighton
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10   UNITED STATES OF AMERICA,                        No. CR18-5579 RBL
11                         Plaintiff,
12                   v.                               NOTICE REGARDING FORFEITURE
13
     ESTHER LA RENA SCOTT, and
14
     MICHAEL JOHN SCOTT,
15
                       Defendants.
16
17
18          The United States of America, through undersigned counsel, gives notice pursuant
19 to Federal Rule of Criminal Procedure 32.2(b)(4)(B) that it is not seeking an order to
20 judicially forfeit the $44,362.00 in U. S. currency that Defendants Esther La Rena Scott
21 and Michael John Scott agreed to forfeit in their Plea Agreements because the Drug
22 Enforcement Administration has already forfeited the money. See Dkt. Nos. 621, 626,
23 \\\
24 \\\
25 \\\
26
27
28

     Notice Regarding Forfeiture, CR18-5579 RBL - 1                    UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
              Case 3:18-cr-05579-RJB Document 773 Filed 08/23/19 Page 2 of 5




1 and Ex. A.
2           DATED this 23rd day of August, 2019.
3                                                     Respectfully submitted,
4                                                     BRIAN T. MORAN
                                                      United States Attorney
5
6
                                                        s/Matthew H. Thomas
7
                                                      MATTHEW H. THOMAS
8                                                     Assistant United States Attorney
                                                      United States Attorney’s Office
9
                                                      1201 Pacific Avenue, Suite 700
10                                                    Tacoma, WA 98402
                                                      Telephone: (253) 428-3800
11
                                                      Facsimile: (253) 428-3826
12                                                    E-Mail: Matthew.H.Thomas@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice Regarding Forfeiture, CR18-5579 RBL - 2                             UNITED STATES ATTORNEY
                                                                                1201 PACIFIC AVENUE, SUITE 700
                                                                                 TACOMA, WASHINGTON 98402
                                                                                        (253) 428-3800
              Case 3:18-cr-05579-RJB Document 773 Filed 08/23/19 Page 3 of 5




1                                    CERTIFICATE OF SERVICE
2
3           I hereby certify that on August 23, 2019, I electronically filed the foregoing with
4 the Clerk of the Court using the CM/ECF system, which automatically serves the parties
5 of record.
6
7                                                       s/Donna R. Taylor
                                                      DONNA R. TAYLOR
8
                                                      FSA Paralegal III, Contractor
9                                                     United States Attorney’s Office
                                                      700 Stewart Street, Suite 5220
10
                                                      Seattle, WA 98101
11                                                    Telephone: (206) 553-4132
                                                      Facsimile: (206) 553-6934
12
                                                      E-Mail: Donna.R.Taylor@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice Regarding Forfeiture, CR18-5579 RBL - 3                         UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
Case 3:18-cr-05579-RJB Document 773 Filed 08/23/19 Page 4 of 5




               EXHIBIT A
Case 3:18-cr-05579-RJB Document 773 Filed 08/23/19 Page 5 of 5
